DETAILED ACTION

Claim Objections
Claim 19 is objected to because “an extension” (lines 3-4) is positively recited in claim 17.  This instance in claim 19 should apparently be amended to “the extension”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tennessen (U.S. 6,375,487).
Regarding claim 1, Tennessen discloses a cable clip (122) comprising a clip housing defining a top side, an opposite bottom side, a first side, and an opposite second side (see Fig. 2, as well as the annotated figure below) that collectively form an interior portion (see the interior where the extension 94 extends into, in Fig. 4); a first retaining arm (see annotated figure, below) extending from the first side of the clip housing, wherein the first retaining arm includes a first tang (138) extending inward from the first retaining arm; a second retaining arm (see annotated figure, below) extending from the second side of the clip housing, wherein the second retaining arm includes a second tang (138) extending inward from the second retaining arm; and a cable (14) having a distal end portion (78) forming an extension (94) configured to extend through the interior portion of the clip housing (Figs. 1-2 and 4), wherein the cable includes one or more connecters (90) configured to extend from the clip housing when the cable is coupled to the clip housing (Fig. 4), wherein the cable and the extension are removable from the clip housing (Fig. 2).

[AltContent: textbox (Retaining Arm)][AltContent: textbox (Opposite Second Side)][AltContent: textbox (Opposite Bottom Side)][AltContent: textbox (Top Side)][AltContent: textbox (First Side)][AltContent: textbox (Retaining Arm)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    486
    470
    media_image1.png
    Greyscale


Annotated Fig. 4 of Tennessen

Regarding claim 2, Tennessen discloses the cable clip where the first and second tangs extend inwardly in opposite relation to each other (Fig. 4).
Regarding claim 3, Tennessen discloses the cable clip where the first and second tangs each define a beveled configuration (142).
Regarding claim 4, Tennessen discloses the cable clip further comprising a mount (the inner wall portion of the channel 134) in communication with an axial channel (134), the mount extending from the interior portion of the clip housing (Fig. 4) and configured to receive the one or more connecters (90) through the axial channel. The mount is “configured to receive the one or more connecters through the axial channel since the outer surface of 110 is held against the inner wall surface of 134.
Regarding claim 5, Tennessen discloses the cable clip further comprising a sealing element (98) engaged to each of the one or more connecters for establishing a water-tight seal around each connecter (col. 4, line 56 – col. 5, line 18).
Regarding claim 6, Tennessen discloses the cable clip where the first and second retaining arms each define a distal end portion having an angled configuration (142) in opposite relation to each other (Fig. 4). 
Regarding claims 7 and 8, Tennessen discloses the cable clip where the clip housing defines a slot (134), configured to receive the extension and the distal end of the cable, along a peripheral edge in communication with the interior portion. The peripheral edge is seen be a bottom “edge” of the bottom side 126 of the cable clip housing. The slot 134 is seen to extend from the peripheral edge, through the bottom wall, and to a distal edge of the structure constituting the bottom side 126 of the housing. 
Regarding claim 12, Tennessen discloses the cable clip housing further comprising a cable aperture (134) defined along the bottom side of the clip housing.

Regarding claim 13, Tennessen discloses a cable clip and casing arrangement (Fig. 1) comprising a cable clip (14) with a clip housing defining a top side, an opposite bottom side, a first side, and an opposite second side (Figs. 2 and 4) that collectively form an interior portion (the interior where plug 90 is); a first retaining arm (130) extending from the first side of the clip housing, wherein the first retaining arm includes a first tang (138) extending inward from the first retaining arm; a second retaining arm (130) extending from the second side of the clip housing, wherein the second retaining arm includes a second tang (138) extending inward from the second retaining arm; and a cable (14) having a distal end portion (74) forming an extension (94) configured to extend through the interior portion of the clip housing, where the cable includes one or more connecters (90) configured to extend from the clip housing when the cable is coupled to the clip housing (Fig. 4), wherein the cable and the extension are removable from the clip housing (see Fig. 2).  The arrangement further includes a casing (18) for encasing a portable device comprising a casing body comprising: a distal side, an opposite proximal side, a first side, and an opposite second side; a docking portion (46) configured to engage the clip housing (Fig. 4); a first engagement opening (48) defined along the first side and a second engagement opening (48) defined along the opposite second side, wherein the first engagement opening is configured to engage the first tang of the first retaining arm and the second engagement opening is configured to engage the second tang of the second retaining arm (Fig. 4).
Regarding claim 14, Tennessen discloses the first and second tangs of the cable clip extend inwardly and are configured to engage each of the plurality of engagement openings of the casing (Fig. 4).
Regarding claim 15, Tennessen discloses the one or more connecters of the cable are configured for engagement with one or more connecters (66) of the portable device.
Regarding claim 16, Tennessen discloses the casing body further comprising connector opening (50) formed on the proximal side of the casing body such that each of the one or more connecters (at 90) of the cable can be disposed through the one or more connector openings formed on the proximal side of the casing body and become engaged with the one or more connecters of the portable device (Fig. 4).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tennessen (U.S. 6,375,487) in view of Hwang (U.S. 6,305,986).
Regarding claims 10 and 11, Tennessen fails to disclose that one of the one or more connecters comprises a USB connecter and further that the cable comprises a second connecter configured to extend from the clip housing. Tennessen does, however, disclose that the connector is not limited to the type shown at 90 and may be any type of connector adapted to the socket (see col. 4, line 40-42).
Hwang is an example within the art that teaches a cable clip housing (30, 40) which is capable of retaining connectors in communication with a receptacle (24).  The device comprises a cable (20) and multiple USB connecters (10) configured to connect the connectors (22) of the receptacle of a corresponding device (2). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the one or more connectors of the cable clip of Tennessen, with the teachings of Hwang, as to have the one or more connecters comprise a second connecter configured to extend from the clip housing and also that the one or more connectors comprise a USB connecter. Doing so would provide a cable clip having both the connector retaining advantages of Tennessen as well as the connector benefits of Hwang. It would be advantageous to employ the cable clip in an environment where a user may need multiple connectors and/or USB standard connections.

Regarding claims 17 and 18, Tennessen discloses a cable clip (122) comprising a clip housing defining a top side, an opposite bottom side, a first side, and an opposite second side (Figs. 2 and 4) that collectively form an interior portion (the interior where plug 90 is), where the opposite bottom side defines a cable aperture (134); a first retaining arm (130) extending from the first side of the clip housing, where the first retaining arm includes a first tang (138) extending inward from the first retaining arm; a second retaining arm (130) extending from the second side of the clip housing, where the second retaining arm includes a second tang (138) extending inward from the second retaining arm; and a cable (14) having a distal end portion (74) forming an extension (94) configured to extend through the interior portion and the cable aperture of the clip housing, where the cable includes a connecter (90) configured to extend from the clip housing when the cable is coupled to the clip housing (Fig. 4), and where the cable and the extension are removable from the clip housing.
Tennessen, however, fails to disclose a second connecter configured to extend from the clip housing.
However, Hwang teaches a cable clip housing (30, 40) which is capable of retaining connectors in communication with a receptacle (24).  The device comprises a cable (20) and multiple USB connecters (10) configured to connect the connectors (22) of the receptacle of a corresponding device (2). 
Accordingly, it would have been obvious to a person having ordinary skill in the art to modify the cable of Tennessen, as taught by Hwang, to have multiple USB connectors configured to extend from the clip housing, so that the arrangement may be employed in an environment where multiple USB connectors are needed.
With respect to claim 18, a USB-type connector anticipates “an audio connector” since USB type connectors are capable of transmitting power (V+/V-/GND) and data (signal +/-), and thus are well known to transmit data such as audio signals.
Regarding claim 19, Tennessen shows the interior portion of the clip housing further comprises a pocket (the space within the clip housing wherein the portion 102 resides; Fig. 4) formed within the interior portion of the clip housing such that the extension (94) of the cable is configured to be disposed within the pocket formed within the interior portion of the clip housing. The extension (94) of the cable extends from outside the clip, through the cable aperture (134), and into the pocket at the location of the mount (102), in Fig. 4.
Regarding claim 20, Tennessen shows that the cable extends axially from the bottom side of the clip housing through the cable aperture (134) defined by the bottom side of the clip housing.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or teach a removable cap configured to engage the slot of the clip housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zaytoun, Jr. includes a secondary slot, but lacks a removable cap for the unused slot.   Additional references include electrical connectors that are incorporated into, or integrally formed with, auxiliary methods of retaining the connectors on the complementary connection site.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner’s supervisor, Renee Luebke at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/renee s luebke/Supervisory Patent Examiner
Art Unit 2833